Title: To Thomas Jefferson from George Muter, with Reply, 1 February 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Feby 1st. 1781.

I have not been yet able to learn where or in whose possession any of the tents are except those (by the quarter masters return 49 in all) that have been delivered for the use of the State Garrison regiment: and Majr. Magill informs me that he is obliged to let his men use them at present for want of blanketts, there hardly being a blankett in the possession of one of his soldiers.
I have the honour to be Your Excellency’s most humble servant,
George Muter C.
In Council Feb. 1. 1781.
While troops are out in the open feild without cover, it is impossible to permit those under the cover of houses to use tents as blankets, were such an abuse admissible in any situation. It is therefore the opinion of the board that the tents within mentioned be immediately delivered to the State Quarter-master.

Th: Jefferson

